Name: 94/35/EC: Commission Decision of 25 January 1994 amending Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 1994-01-26

 Avis juridique important|31994D003594/35/EC: Commission Decision of 25 January 1994 amending Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal Official Journal L 021 , 26/01/1994 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 55 P. 0365 Swedish special edition: Chapter 3 Volume 55 P. 0365 COMMISSION DECISION of 25 January 1994 amending Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal (94/35/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof, Whereas as a result of outbreaks of African swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal (4); Whereas the occurrence of African swine fever is liable to present a serious threat to the herds of other Member States in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas information provided by Portugal on the African swine fever situation makes it possible to reduce the area for which certain protection measures were established by Decision 93/602/EC; Whereas in the light of the new situation it is necessary to adjust the measures adopted by Decision 93/602/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/602/EC is hereby amended as follows: 1. In Article 1, paragraphs 2 and 3 are deleted. 2. In Article 2, paragraph 3 is deleted. 3. In Article 4, paragraph 2, the first indent is replaced by: '- the pigs have remained on the holding of origin for at least 21 days prior to consignment to the slaughterhouse and no other pigs have been introduced during the same period, - all pigs to be consigned have been subjected to an individual serological test for African swine fever with negative results within 10 days prior to consignment to the slaughterhouse, or the herd has been sampled in accordance with the provisions of Annex II within 14 days prior to consignment, - all the pigs to be consigned have been identified with an eartag or tattoo prior to sampling, - all animals in the holding of origin are subjected to a clinical examination by an authorized veterinarian within 24 hours prior to consignment.' 4. Annex I is replaced by the following: 'ANNEX I PROTECTION AREA The following municipalities: - Moura - Barrancos - Serpa - Mertola' 5. In Article 3 (1), (2) and (3), the certificate must be completed with 'as amended by Decision 94/35/EC'. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 285, 20. 11. 1993, p. 38.